Citation Nr: 0705008	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  96-27 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to VA benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The appellant served on active duty from November 1976 to 
October 1981.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 administrative 
decision issued by the RO.  

In January 1998, the Board remanded the case for additional 
development of the record.  

In August 1999, the Board denied the appeal, and the 
appellant then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In a July 2001 order, the Court vacated the Board's decision 
and remanded for additional proceedings.  

The Board denied the appellant's claim in October 2002, and 
the appellant again appealed to the Court.  

In a November 2003 order, the Court granted a Joint Motion 
for Remand from the appellant and the Secretary of Veterans 
Affairs, vacating the Board's October 2002 decision and 
remanding the matter for additional proceedings.  

The Board subsequently remanded this case back to the RO in 
August 2004.  



FINDINGS OF FACT

1.  The appellant enlisted in the United States Navy in 
November 1976 and received a bad conduct discharge in October 
1981.  

2.  The appellant was convicted by a special court-martial on 
April 5, 1979 of being absent without authority from October 
9 to 12, October 30 to November 3, and November 3 to 6, 1978; 
two specifications of disrespect of an officer; three 
specifications of disobeying a lawful order from a superior 
commissioned officer; and two specifications of disobeying a 
lawful order by his superior.  



CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.1(d), 3.12, 3.354 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained relevant service records of 
the appellant.  As this appeal concerns character of 
discharge and not the criteria for disability compensation, a 
VA examination is not "necessary" under 38 U.S.C.A. 
§ 5103A(d).

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate his claim in letters issued in November 2004 and 
May 2006.  By these letters, the RO also notified the 
appellant of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In these letters, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued subsequent to the 
appealed administrative decision.  However, that decision was 
issued prior to the enactment of the VCAA.  The noted VCAA 
letters were issued pursuant to the Board's August 2004 
remand and were followed up by a Supplemental Statement of 
the Case in October 2006.  As such, there remain no 
procedural concerns in view of Mayfield.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Under VA laws and regulations, and for benefits purposes, a 
"veteran" is a person discharged or released from active 
service under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).  

A discharge or release for certain offenses, including 
willful and persistent misconduct, is considered to have been 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  An 
exception is provided under that regulation if the discharge 
was because of a minor offense and service was otherwise 
honest, faithful and meritorious.  

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense caused the discharge.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  

VA regulations provide that an "insane" person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354.  

The appellant's service records reflect that he enlisted in 
the United States Navy in November 1976 for a period of four 
years.  

On May 22, 1978, the appellant failed to obey a lawful order 
to comply with a Class "A" liberty risk by not turning in his 
ID card.  He was absent without authority from 0715 to 0920 
and failed to go to his appointed place of duty on May 27, 
1978.  

Also, on May 28, 1978, the appellant failed to obey a lawful 
order of a second class petty officer, failed to go to his 
appointed place of duty, and failed to obey a lawful order 
from a commissioned officer.  

Subsequently, on June 18, 1978, the appellant assaulted 
another sailor by kicking him in the throat with a steel-toed 
boot.  On June 25, 1978, he assaulted a superior petty 
officer by kicking him in the side and right side of the 
head.  On July 6 and July 10, 1978, he failed to go to his 
place of duty.  He disobeyed a lawful order from a superior 
petty officer twice on July 6, 1978.  

On October 9, 1978, the appellant was absent without 
authority from the USS Enterprise and surrendered on board on 
October 12, 1978.  He was also absent without authority from 
the USS Enterprise on October 30, 1978 and surrendered on 
board on November 3, 1978.  Subsequently, he was absent 
without authority from the USS Enterprise on November 3, 1978 
and surrendered on board on November 6, 1978.  

On April 5, 1979, the appellant was convicted by a special 
court-martial of being absent without authority from October 
9 to 12, October 30 to November 3, and November 3 to 6, 1978; 
two specifications of disrespect of an officer; three 
specifications of disobeying a lawful order from a superior 
commissioned officer; and two specifications of disobeying a 
lawful order by his superior.  

As part of the appellant's sentence, he was to be given a bad 
conduct discharge.  He was placed on appellate leave in 
August 1979.  In August 1980, two of the specifications of 
which the appellant was found guilty were set aside; the 
remaining findings of guilty were affirmed.  The appellant 
was subsequently discharged from service with a bad conduct 
discharge, effective from October 1981.  

The Department of the Navy, Naval Discharge Review Board, 
concluded in December 1994 that the appellant's bad conduct 
discharge was proper as issued and that no change was 
warranted.  

Consequently, in a December 1995 Administrative Decision, the 
RO determined that the appellant's discharge occurred as the 
result of willful and persistent misconduct.  As such, the RO 
concluded that the bad conduct discharge was considered to be 
a discharge under dishonorable conditions for VA purposes and 
a bar to VA benefits.  

The Board has reviewed the documentation described 
hereinabove and concludes that the appellant's bad conduct 
discharge was the result of willful and persistent 
misconduct.  The record unambiguously shows that the 
appellant's offenses occurred in a relatively short period of 
time and were the type of offenses that precluded the 
appellant from performing his military duties and that he was 
convicted of most of the offenses.  

While the Board is aware that the appellant has asserted that 
his offenses should be considered "minor," he has offered 
nothing to support this contention.  Indeed, the Court has 
held that unauthorized absence is the type of offense that 
would interfere with and preclude the performance of an 
appellant's military duties and thus cannot constitute a 
minor offense.  See Cropper v. Brown, 6 Vet. App. 450, 452-
453 (1994).  

The appellant's service history clearly reflects a pattern of 
behavior that constituted willful and persistent misconduct 
prior to the special court martial in April 1979.  He has 
submitted no argument that his misconduct is such that his 
service would be considered the honest, faithful and 
meritorious service that VA benefits are intended to reward.  
Also, he has submitted no evidence to support assertions of 
unfair or discriminatory treatment during service.  

Additionally, the record reflects that, following the special 
court martial, the appellant was approved for "appellate 
leave" effective from August 1979.  He was discharged from 
the Navy in October 1981.  An accused who has been sentenced 
by a court-martial may be required to take leave pending 
completion of action under that subchapter if the sentence 
includes an unsuspended dishonorable or bad-conduct 
discharge.  10 U.S.C.A. § 876a.  

The appellate leave period, however, does not constitute 
active service.  Leave authorized pursuant to 10 U.S.C.A. § 
701(a) excludes periods of leave required to be taken under 
Title 10 Section 876a. 10 U.S.C.A. § 701(a)(4).  Such leave 
is not considered to be active service.  10 U.S.C.A. § 
701(e).  Active service is defined as service on active duty. 
10 U.S.C.A. § 101(24).  Active duty is defined as full-time 
duty in the active military service of the United States. 10 
U.S.C.A. § 101 (22).

Despite the appellant's contentions, the applicable laws 
clearly provide that the period of appellate leave was not 
leave which constitutes active service.  As the appellant was 
not on active service during the period of appellate leave, 
he was not serving on active duty from August 1979 to the 
time of discharge in October 1981.  Accordingly, his conduct 
during that period is not relevant to the determination at 
issue.  

In this case, the appellant has not specifically asserted 
that he was insane at the time of the commission of the 
offenses, although he did allege that he had a mental 
disorder in service.  As noted, the applicable regulation 
provides an exception to the bar to benefits only if the 
individual was insane at the time of the offense caused the 
discharge.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).  

The Court has held that, under the insanity exception, both 
the acts leading to discharge and the insanity must occur 
simultaneously.  Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).  The service medical records do not show that the 
appellant was insane at the time of the conduct leading to 
his bad conduct discharge.  

Indeed, although the appellant was identified as having a 
passive-aggressive personality, it was reported that he had 
no other psychiatric diagnosis.  Thus, the Board finds that 
the appellant was not insane at the time of misconduct.  

In summary, it is the conclusion of the Board that the 
appellant's conduct during service clearly constituted 
willful and persistent misconduct, with no evidence of 
insanity at the time of the misconduct.  Therefore, the 
appellant's discharge must be considered as having been under 
dishonorable conditions and is a bar to VA benefits, and the 
appeal must be denied.  



ORDER

As the character of the appellant's discharge from service is 
a bar to VA benefits discharge, the appeal is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


